Exhibit 10.2

 

FOURTH AMENDMENT

TO

PROPERTY MANAGEMENT AND LEASING AGREEMENT

 

This FOURTH AMENDMENT TO THE FIFTH AMENDED AND RESTATED PROPERTY MANAGEMENT AND
LEASING AGREEMENT (the “Amendment”) is made and entered into as of this 20th day
of February, 2012 by and among BEHRINGER HARVARD REIT I, INC., a Maryland
corporation (“BH REIT”), BEHRINGER HARVARD OPERATING PARTNERSHIP I LP, a Texas
limited partnership (“BH OP”), and HPT MANAGEMENT SERVICES, LLC, a Texas limited
liability company (the “Manager,” and together with BH REIT and BH OP, the
“Parties”).

 

WHEREAS, the Parties previously entered into that certain Fifth Amended and
Restated Property Management and Leasing Agreement, dated May 15, 2008, as
amended by the First Amendment, dated June 25, 2008, the Second Amendment, dated
August 13, 2008, and the Third Amendment, dated November 9, 2010 (the
“Agreement”); and

 

WHEREAS, the Parties desire to amend the Agreement to clarify and revise the
minimum Management Fees payable to Manager.

 

NOW, THEREFORE, in consideration of the premises and other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged, the
Parties, intending to be legally bound hereby, do hereby agree, as follows:

 

1.             Defined Terms. Any term used herein that is not otherwise defined
herein shall have the meaning ascribed to such term as provided in the
Agreement.

 

2.             Amendment to Section 5.1.  The first sentence of Section 5.1 of
the Agreement is hereby amended by deleting it in its entirety and replacing it
with the following:

 

 5.1         Management Fees.  Owner shall pay to Manager property management
fees in an amount equal to three percent (3%) of Gross Revenues (the “Management
Fees”) on a monthly basis from the income received from the Properties over the
term of this Management Agreement; provided, however, the Management Fees shall
not be less than the following amounts for any Property on a monthly basis:

 

Property Size

 

Minimum Monthly
Management Fees

 

0 to 199,999 square feet

 

$

1,000

 

200,000 to 500,000 square feet

 

$

2,000

 

More than 500,000 square feet

 

$

3,000

 

 

4.             Continuing Effect.  Except as otherwise set forth in this
Amendment, the terms of the Agreement shall continue in full force and effect
and shall not be deemed to have otherwise been amended, modified, revised or
altered.

 

5.             Counterparts.  The Parties agree that this Amendment has been or
may be executed in several counterparts, each of which shall be deemed an
original, and all counterparts shall together constitute one and the same
instrument.

 

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the Parties have duly executed this Amendment as of the date
first written above.

 

 

BEHRINGER HARVARD REIT I, INC.

 

 

 

 

 

By:

/s/ Scott W. Fordham

 

 

Scott W. Fordham

 

 

Chief Operating and Financial Officer

 

 

 

 

 

BEHRINGER HARVARD OPERATING

 

PARTNERSHIP I LP

 

 

 

By:

BHR, Inc.,

 

 

its general partner

 

 

 

 

 

 

By:

/s/ Scott W. Fordham

 

 

Scott W. Fordham

 

 

Chief Operating and Financial Officer

 

 

 

 

 

HPT MANAGEMENT SERVICES, LLC

 

 

 

 

 

By:

/s/ Robert S. Aisner

 

 

Robert S. Aisner

 

 

Chief Executive Officer

 

2

--------------------------------------------------------------------------------